Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Zuercher fails to disclose "isolation circuitry configured to isolate one or more of the photovoltaic strings based on input from the controller, the isolation circuitry comprising a first switch and a second switch, which are operable to disconnect the photovoltaic string in response to the comparison by the controller determining that the measured difference in current is above the predetermined value," wherein "the first switch comprises a different type of switching element than the second switch," as recited in claim 1. (Emphasis added.)
The Examiner contends that
Zuercher disclose "isolation circuitry [Fig 2A, (184)] {¶ (0080-0081)} configured to isolate [via 182, 182’] {¶ (0081)} one or more of the photovoltaic strings [Fig 1, (4, 6, 8)] {¶ (0068)} based on input from the controller [106] {¶ (0075)}, the isolation circuitry [184] comprising a first switch [182] {¶ (0076)} and a second switch [182’] {¶ (0076)}, which are operable to disconnect the photovoltaic string [4,6,8] in response to the comparison by the controller [106] determining that the measured difference in current [via 102, 102’] {¶ (0071, 0079)} is above the predetermined value [predetermined current] {¶ (0072)}," wherein "the first switch [182] comprises a different type of switching element connection] than the second switch [182’]," as recited in claim 1. Hence the rejection.
The Applicant alleges that
Zuercher fails to disclose, teach, or suggest that these isolation switches are of "a different type" as recited in claim 1.
The Examiner contends that
The isolation switches S1 and S3 are two switches operable with signal [186 from controller 106]. Switch S3 or 182 has a local switch operation at the same time but switch S1 or 182’ does not have that feature. Therefore, the two switches are different switches. Hence the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Zuercher et al. Pub No. US 2011/0301772.
Regarding Independent Claim 1
Zuercher discloses a device [Fig 1] {¶ (0068)} comprising: 
an input [to 14] {¶ (0068)} configured to connect to a plurality of photovoltaic strings [4, 6, 8] {¶ (0068)}. 
Zuercher Fig 1 fails to disclose a current sensor configured to measure a difference in current between two points on a photovoltaic string of the plurality of photovoltaic strings; 
a controller configured to receive the measured difference in current, to compare the measured difference in current to a predetermined value; and 
to determine that the measured difference in current is above the predetermined value; and
isolation circuitry comprising a first switch and a second switch, which are operable to isolate the photovoltaic string by disconnecting the photovoltaic string based on the controller determining that the measured difference in current is above the predetermined value, 
wherein the first switch comprises a different type of switching element than the second switch.
However, Zuercher Fig 2A disclose a current sensor [Fig 2A, (102, 102’)] {¶ (0071)} configured to measure a difference in current between two points [at +ve wire & -ve wire] on a photovoltaic string [4] of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)}; 
a controller [106] {¶ (0075)} configured to receive the measured difference [via 104, 108, 104’, 108’] {¶ (0071)} in current, to compare [via 106] {¶ (0075)} the measured difference in current [via 102, 102’] to a predetermined value {¶ (0072)}; and 
to determine that the measured difference [via 102, 102’] in current is above the predetermined value {¶ (0072)}; and

wherein the first switch [182] comprises a different type of switching element [170] {¶ (0076)} than the second switch [182’] {¶ (0075-0076)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Zuercher Fig 1 and Zuercher Fig 2A to provide at least one overcurrent protection and a forward feed protection for an array formed by a plurality of strings.
Regarding Claim 2
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 1, wherein one or more each of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)} is associated with the current sensor [102, 102’] {¶ (0071)}.
Regarding Claim 3
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 2, wherein the current sensor [Fig 2A, (102, 102’)] {¶ (0071)}  is configured to measure the difference in current [via 104, 108, 104’, 108’] {¶ (0071)}  between the two points [at +ve wire & -ve wire] on the photovoltaic string [4] {¶ (0068)}  of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)} by measuring a difference between current flowing in a positive line [+ve wire] of the photovoltaic string [4] and current flowing in a negative line [-ve wire] of the photovoltaic string [10] {¶ (0068-0071)}.
Claim 4
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 1, further comprising a converter [22] {¶ (0068)} connected to one or more photovoltaic strings [4 or 6, 8] of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)}.
Regarding Claim 5
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 1, comprising a plurality of converters [dc/dc converters] {¶ (0068)}, wherein one or more photovoltaic strings [4 or 6, 8] of the plurality of photovoltaic strings [4, 6, 8] is associated with a respective one of the plurality of converters [dc/dc converters] {¶ (0068)}.
Regarding Claim 7
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 1, wherein the controller [Fig 2A, (106)] {¶ (0075)} is further configured to identify a leakage current [current leakage to ground] {¶ (0116)} based on the comparing [via 106] {¶ (0075)} of the measured difference [Fig 8, (802 & 804) not matching] {¶ (0116)} in current to the predetermined value [via consecutive samples] {¶ (0119)}.
Regarding Claim 8
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 1, wherein the isolation circuitry [Fig 2A, (184)] {¶ (0080-0081)} comprises the first switch [182] {¶ (0076)} and the second switch [182’] {¶ (0076)} connected in parallel between the two points [at +ve wire & - ve wire] of the photovoltaic string [4] {¶ (0068)}.
Regarding Claim 9
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 8, wherein the isolation circuitry [Fig 2A, (184)] {¶ (0080-0081)} is configured to open the first switch [182] {¶ 
Regarding Claim 10
Zuercher discloses the device [Fig 1] {¶ (0068)}of claim 1, further comprising an additional [for 2nd 10] {¶ (0083)} controller [Fig 2A, (106)-located within 12] configured to receive an additional current difference measurement [Fig 2A, (via 102, 102’)] {¶ (0071)}  between two points [at +ve wire & - ve wire] on a different photovoltaic string [6] of the plurality of photovoltaic strings [4, 6, 8] and to compare the additional current difference [Fig 2A, (via 102, 102’)] {¶ (0071)} measurement to the predetermined value {¶ (0072)}.
Regarding Independent Claim 11
Zuercher discloses a method [Fig 1] {¶ (0068)}, comprising: 
receiving power input [to 14] {¶ (0068)} from a plurality of photovoltaic strings [4, 6, 8] {¶ (0068)}. 
Zuercher Fig 1 fails to disclose determining a difference in current between two points on a photovoltaic string of the plurality of photovoltaic strings; 
comparing the difference in current between the two points on the photovoltaic string to a predetermined value; 
determining that the difference in current is above the predetermined value; and isolating the photovoltaic string of the plurality of photovoltaic strings by opening a first switch or a second switch in response to determining that the difference in current is 
However, Zuercher Fig 2A disclose determining [Fig 2A, (via 106)] {¶ (0075)} a difference in current [via 102, 102’] {¶ (0071)} between two points [at +ve wire & -ve wire] on a photovoltaic string [4] of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)}; 
comparing [via 106] the difference in current [via 102, 102’] between the two points [at +ve wire & -ve wire] on the photovoltaic string [4] to a predetermined value {¶ (0072)}; 
determining that the difference [via 106] in current is above the predetermined value {¶ (0072)}; and 
isolating [via 184] {¶ (0080-0081)} the photovoltaic string [4] of the plurality of photovoltaic strings [4, 6, 8] by opening a first switch [182] {¶ (0076)} or a second switch [182’] {¶ (0068)} in response to determining [via 106] that the difference in current [via 102, 102’] is above the predetermined value {¶ (0072)}, 
wherein the first switch [182] {¶ (0076)} comprises a different type of switching element [170] {¶ (0076)} than the second switch [182’] {¶ (0075-0076)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Zuercher Fig 1 and Zuercher Fig 2A to provide at least one overcurrent protection and a forward feed protection for an array formed by a plurality of strings.
Regarding Claim 12
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 11, wherein determining [Fig 2A, (106)] {¶ (0075)} the difference in current comprises measuring the difference [via 
Regarding Claim 13
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 11, wherein determining [Fig 2A, (106)] {¶ (0075)} the difference in current between the two points [at +ve wire & -ve wire] on the photovoltaic string [4] {¶ (0068)} of the plurality of photovoltaic strings [4, 6, 8] {¶ (0068)} comprises measuring a difference [via 102, 102’] {¶ (0071)} between current flowing in a positive line [+ve wire] of the photovoltaic string [4] and current flowing in a negative line [-ve wire] of the photovoltaic string [4] {¶ (0068)}
Regarding Claim 14
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 11, further comprising identifying [Fig 2A, (via 106)] {¶ (0075)} a leakage current [current leakage to ground] {¶ (0116)} based on the comparison [via 106] {¶ (0075)} of the determined difference [Fig 8, (802 & 804) not matching] {¶ (0116)} in current to the predetermined value [via consecutive samples] {¶ (0119)}.
Regarding Claim 15
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 11, wherein isolating the photovoltaic string [4] {¶ (0068)} comprises opening the first switch [182] {¶ (0076)} and the second switch [182’] {¶ (0076)}.
Regarding Claim 16
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 15, wherein the first switch [182] {¶ (0076)} and the second switch [182’] {¶ (0076)} are connected in parallel between the two points [+ve wire & -ve wire] of the photovoltaic string [4] {¶ (0068)}.
Claim 17
Zuercher discloses the method [Fig 1] {¶ (0068)} of claim 11, further comprising: 
measuring an additional difference [Fig 2A, (via 102, 102’)] {¶ (0071)} in current between two points [at +ve wire & - ve wire] on a different photovoltaic string [6 or 8] {¶ (0068)} of the plurality of photovoltaic strings [4, 6, 8]; 
comparing [Fig 2A, (106)-located within 12] the additional difference in current [Fig 2A, (via 102, 102’)] {¶ (0071)} to the predetermined value {¶ (0072)}; and 
isolating [via 184] {¶ (0080-0081)} the different photovoltaic string [6] based on the comparison [via 106] {¶ (0068)}.
Regarding Claim 18
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 11, further comprising determining [Fig 2A, (106)-located within 12] a plurality of current differences [Fig 2A, (via 102, 102’)] {¶ (0071)}. 
Regarding Claim 19
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 11, further comprising verifying [via 106] {¶ (0075)} that the photovoltaic string [4 or 6 or 8] {¶ (0068)} has been isolated [via 184] {¶ (0080-0081)}.
Regarding Claim 20
Zuercher discloses the device [Fig 1] {¶ (0068)} of claim 19, wherein verifying comprises measuring a voltage across the first switch [182] {¶ (0076)} and the second switch [182’] {¶ (0076)} connected in parallel between the two points [at +ve wire & - ve wire] of the photovoltaic string [4 or 6 or 8] {¶ (0068)}.

Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Zuercher et al. Pub No. US 2011/0301772 as in claim 1, and further in view of Hourigan et al. Pub No. US 2019/0003725.
Regarding Claim 21
Zuercher et al. discloses the device [Fig 1] {¶ (0068)} of claim 1, wherein the first switch [182] comprises relays [Fig 2B, (184’)] {¶ (0081)} and the second switch [182’] {¶ (0076)}.
Zuercher et al. fails to disclose the second switch comprises insulated gate bipolar transistors (IGBTs].
However, Hourigan et al. disclose a switch comprises IGBT [Fig 9, (111)] {¶ (0081)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Zuercher et al. and Hourigan et al. to provide fast switching with high efficiency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838